        CASE 0:20-cv-01300-WMW-LIB Doc. 15 Filed 04/12/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Jeremy Shane Zimmermann,                              Case No. 20-cv-1300 (WMW/LIB)

                           Petitioner,
                                               ORDER ADOPTING REPORT AND
      v.                                           RECOMMENDATION

Shannon Reimann,

                           Respondent.


      This matter is before the Court on the January 29, 2021 Report and

Recommendation (R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 14.)

No objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error. Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The January 29, 2021 R&R, (Dkt. 14), is ADOPTED.

      2.     Petitioner Jeremy Shane Zimmermann’s petition for a writ of habeas

corpus, (Dkt. 1), is DENIED and this case is DISMISSED WITH PREJUDICE.

      3.     A certificate of appealability SHALL NOT ISSUE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 12, 2021                                 s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
